DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim et al (US 2021/0029628) discloses a UE may transmit an AN message to the RAN including AN parameters and a registration request, where the registration request message may include information on a registration type, a subscriber permanent ID or a temporary user ID, a security parameter, Network Slice Selection Assistance information, 5G capability, and a PDU session state ([0113], Fig. 7)  and wherein when the PEI is not provided by the UE an identity request message may be transmitted so that the new AMF may search for the PEI ([0136]);
Shan et al (US 2019/0174449) discloses where the UE sends a registration request including a registration type, SUCI, 5G-GUTI, or PEI ([0091]), wherein for an emergency registration the SUCI is to be included when UE does not have a valid 5G-GUTI available ([0096]), in response the RAN sends to the new AMF an N2 message including the registration request and the selected PLMN ID ([0104]);
Park et al (US 2021/0392605) discloses registering a user equipment at a second network via a first network by transmitting to an AMF function of the first network a registration request message including at least one of first network identification (ID) information, ID information of the UE in the first network, second network ID information, and ID information of the UE in the second network; receiving, from the AMF of the first network, a request of UE authentication information stored in the UE; transmitting, the AMF of the first network, the UE authentication information; and receiving, from the AMF of the first network, a registration acceptance message ([0025]), wherein the network ID information can include a PLMN ID ([0075]).
Regarding Claims 1, 11, and 20, in view of the amendments and remarks filed 07/06/2022, the amended limitations, particularly “sending, by the wireless device to an access and mobility management function, a registration request indicating the failure of the second PLMN, the registration request comprising: one or more of a subscriber concealed identifier (SUCI) and a permanent equipment identifier (PEI) of the wireless device; and the PLMN identifier of the second PLMN,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 11, and 20 are allowable.
Claims 2-10 and 12-19 are allowable for the same reasons by virtue of their dependency on Claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641